     Case 1:19-cv-01759-DAD-BAM Document 17 Filed 05/26/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    FRANKIE MENDEZ,                                     No. 1:19-cv-01759-NONE-BAM (PC)
12                        Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                          RECOMMENDATIONS TO DISMISS
13            v.                                          ACTION, WITH PREJUDICE, FOR FAILURE
                                                          TO STATE A CLAIM, FAILURE TO OBEY A
14    DIAZ, et al.,                                       COURT ORDER, AND FAILURE TO
                                                          PROSECUTE
15                        Defendants.
                                                          (Doc. No. 16)
16

17           Plaintiff Frankie Mendez is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On March 11, 2020, the assigned magistrate judge screened plaintiff’s complaint pursuant

21   to 28 U.S.C. § 1915A and determined that it failed to state a cognizable claim for relief. (Doc.

22   No. 14.) Plaintiff was granted leave to file an amended complaint within thirty days to attempt to

23   cure the deficiencies identified by the magistrate judge in the screening order. (Id.) Plaintiff was

24   warned that his failure to file an amended complaint in compliance with the order would result in

25   a recommendation for dismissal of this action, with prejudice, for failure to obey a court order,

26   failure to prosecute, and for failure to state a claim. (Id. at 11.) Nonetheless, plaintiff did not file

27   an amended complaint.

28   /////
                                                         1
     Case 1:19-cv-01759-DAD-BAM Document 17 Filed 05/26/20 Page 2 of 2

 1          Therefore, on April 24, 2020, the magistrate judge issued findings and recommendations

 2   recommending dismissal of this action, with prejudice, for failure to state a claim pursuant to

 3   28 U.S.C. § 1915A, failure to obey a court order, and failure to prosecute. (Doc. No. 16.) Those

 4   findings and recommendations were served on plaintiff and contained notice that any objections

 5   thereto were to be filed within fourteen days after service. (Id. at 12.) No objections have been

 6   filed, and the deadline to do so has now passed.

 7          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 8   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 9   magistrate judge’s findings and recommendations are supported by the record and by proper

10   analysis.

11          Accordingly,

12          1.      The findings and recommendations issued on April 24, 2020, (Doc. No. 16), are

13                  adopted in full;

14          2.      This action is dismissed, with prejudice, due to plaintiff’s failure to state a claim,

15                  failure to obey a court order, and failure to prosecute; and

16          3.      The Clerk of the Court is directed to close this case.

17   IT IS SO ORDERED.
18
        Dated:     May 26, 2020
19                                                      UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26
27

28
                                                        2
